DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1 recites “one side of the relief passage, at which the discharge passage is located, and another side of the relief passage, which is opposite to the discharge passage, at a valve opening time or a valve closing time of the relief valve device, wherein: one end part of the relief passage is connected to the discharge passage, and another end part of the relief passage is displaced away from the one end part of the relief passage in a counter-pressurization direction that is a moving direction of the plunger at a time of increasing the volume of the pressurizing chamber”. This is clear in light of the specification. However, it is worded in a confusing manner as the relief passage is compared to a movement of the plunger. This as worded could imply that the relief passage is supposed to move. However, in light of the drawings/specification, a movement direction of the plunger is being to an alignment of the relief passage. It is suggested that “displaced away” be changed to –spaced away— or –located away--. 
Claim 2 recites, “while the fuel reservoir is located…and is configured” in conjunction with “the housing includes a fuel reservoir”. This is clear in light of the specification. However, it is worded in a grammatically confusing manner. “while the fuel reservoir is located…and is configured” understood as –the fuel reservoir located…and configured—for examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 20170298886; effectively filed 4/19/2016 in the form of Korean application KR20160047297, the translation of which is provided).


    PNG
    media_image1.png
    759
    925
    media_image1.png
    Greyscale

Regarding claim 1, Lee (FIGs 4-8) discloses “A high-pressure pump that is configured to pressurize fuel (abstract), comprising: a housing (20) that includes: 
an inflow port (211, 21) that is configured to be supplied with the fuel (para 81); 
a plunger hole (see annotated FIG 7x above); 
a pressurizing chamber (201) that is formed at one end part (top end) of the plunger hole and is configured to pressurize the fuel in the pressurizing chamber (para 85); 
a suction passage (see FIG 7x) that is connected to the pressurizing chamber (at its right side), wherein the suction passage is configured to be communicated with the inflow port and is configured to conduct the fuel to be suctioned into the pressurizing chamber (para 83); 
a discharge passage (see FIG 7x) that is configured to conduct the fuel, which is pressurized in and discharged from the pressurizing chamber (para 85); and 

a suction valve device (29) that is placed in the suction passage, wherein the suction valve device is configured to enable or limit a flow of the fuel (para 83-84) between one side (right side) of the suction passage, at which the pressurizing chamber is located (right side opens to 201), and another side (left side) of the suction passage, which is opposite to the pressurizing chamber (opposite sides of valve plate), at a valve opening time or a valve closing time of the suction valve device (29 opens/closes communication between 202 and 201); 
a discharge valve device (28) that is placed in the discharge passage (see FIG 6), wherein the discharge valve device is configured to enable or limit a flow of the fuel (para 85) between one side (left side) of the discharge passage, at which the pressurizing chamber is located (left side is open to 201), and another side (right side) of the discharge passage, which is opposite to the pressurizing chamber (opposite side of 28), at a valve opening time or a valve closing time of the discharge valve device (28 opens/closes communication between 201 and are downstream of 28); 
a plunger (271) that is placed at an inside of the plunger hole (see FIG 7) such that one end part (top end) of the plunger is placed at the pressurizing chamber (see FIG 7), wherein the plunger is configured to reciprocate in an axial direction to increase or decrease a volume of the pressurizing chamber (para 82-83, understood that volume of 201 increases/decreases according to stroke of 271, as 271 defines a wall of 201); and 
a relief valve device (31) that is placed in the relief passage (see FIG 7x) and is configured to enable or limit (para 86-88) a flow of the fuel between one side (top side) of the relief passage, at which the discharge passage is located (top side open to discharge passage), and another side (bottom side) of the 
one end part (where 32 resides) of the relief passage is connected to the discharge passage (see FIGs 7-8), and another end part (where 36 resides) of the relief passage is displaced away (lower than) from the one end part of the relief passage in a counter-pressurization direction (top to bottom) that is a moving direction of the plunger at a time of increasing the volume of the pressurizing chamber (271 moves downward to increase the volume in 2011, in the same manner as the applicant), and the relief passage extends from the one end part to the another end part of the relief passage (see FIGs 7-8).”

Regarding claim 2, Lee (FIGs 4-8) discloses “wherein: the housing includes a fuel reservoir (30) that is placed at a side (lower side) of the plunger, which is opposite to the pressurizing chamber (opposite to 201 which is at a top side of 201), while the fuel reservoir is located on a radially outer side of the plunger (see FIG 7) and is configured to accumulate the fuel (para 87); and the relief passage is connected to the suction passage through the fuel reservoir (via 205, 25, para 86-90).”

Regarding claim 3, Lee (FIGs 4-8) discloses “wherein the fuel, which flows from the discharge passage and passes through the relief valve device, is enabled to flow into the pressurizing chamber through the fuel reservoir and the inflow port (para 86-90).”

Regarding claim 5, Lee (FIGs 4-8) discloses “wherein: the housing includes a housing main body (20), at which the plunger hole is formed (see FIG 7); and the high-pressure pump further comprises: a plunger urging member (272) that has one end part (bottom end) connected to the plunger (via bottom end flange) and is configured to urge the plunger in the counter-pressurization direction (downward, para 46); and a seat upper (242) that is placed on a radially outer side of the plunger and forms the fuel 

Regarding claim 6, Lee (FIGs 4-8) discloses “further comprising: a damper chamber (25) that is formed between the fuel reservoir (30) and the pressurizing chamber (201) (seen to be between inflow path described in para 87-90); and a pulsation damper (252) that is placed at the damper chamber and is configured to damp a pressure pulsation of the fuel (para 59).”

Regarding claim 7, Lee (FIGs 4-8) discloses “further comprising: a damper chamber (25) that is branched from a passage (205), which connects between the fuel reservoir and the suction passage (para 87-90); and a pulsation damper (252) that is placed at the damper chamber and is configured to damp a pressure pulsation of the fuel (para 59).”

Regarding claim 9, Lee (FIGs 4-8) discloses “wherein the relief valve device partially or entirely overlaps with the plunger in an axial direction of the plunger (31 vertically overlaps plunger, see FIG 7).”

Regarding claim 10, Lee (FIGs 4-8) discloses “wherein the relief valve device is placed at a location (204) that is other than the inflow port, the plunger hole, the pressurizing chamber, the suction passage and the discharge passage in the housing (31 has its own hole different from the other, see FIG 7).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Usui et al (US 20120312278), hereinafter Usui.

Lee does not explicitly disclose “wherein: the housing is configured to be installed to an internal combustion engine such that a side of the plunger hole, which is opposite to the pressurizing chamber, faces the internal combustion engine; and the relief valve device is placed on a side of the discharge valve device, at which the internal combustion engine is located, in a state where the housing is installed to the internal combustion engine.” Lee does disclose the concept of the invention being used in internal combustion engines (para 94) and interacting with an engine camshaft (claim 4).
	Usui (FIG 2) teaches a high pressure fuel supply pump for an internal combustion engine (analogous to Lee), wherein the housing 1 is installed to an engine block 100 and an opening 100A of the block opens to the plunger hole (10h) on a backside (relative to 11) of the plunger hole, such that the back side of the plunger hole faces the engine block opening.
	Therefore it would have been obvious, at the time of filing, to modify the pump of Lee with “wherein: the housing is configured to be installed to an internal combustion engine such that a side of the plunger hole, which is opposite to the pressurizing chamber, faces the internal combustion engine”, as taught by Usui, such that the combination further teaches “and the relief valve device is placed on a side of the discharge valve device, at which the internal combustion engine is located, in a state where the housing is installed to the internal combustion engine (when Usui is applied to Lee, block and relief valve would both be below the discharge device [28 of Lee][compare FIG 7 of Lee and FIG 2 of Usui])”, to .

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tepermeister (US 4974628).

    PNG
    media_image2.png
    690
    684
    media_image2.png
    Greyscale

Regarding claim 11, Lee (FIG 8) discloses “wherein the relief valve device includes: … a relief valve seat (32) …; a relief valve (33, 34) … configured to contact the relief valve seat (see FIG 7); and a relief urging member (35) … urges the relief valve toward the relief valve seat (see FIG 7)”.
Lee is silent regarding “[wherein the relief valve device includes:] a relief tubular member, at which [a relief valve seat] is formed; [a relief valve] that is received in the relief tubular member and is [configured to contact the relief valve seat; and a relief urging member] that is received in the relief tubular member and [urges the relief valve toward the relief valve seat].”
	However, Tepermeister (FIG 2, section of which is flipped and annotated in FIG 2x above) teaches an in-bore check valve having a coaxial flow path (analogous to relief valve of Lee) comprising a tubular member (“first TM”, “second TM”, and “seat”) forming a seat and housing a check valve, wherein the tubular member threads into the housing (via “second TM”) and resiliently abuts an “inner wall” of the housing via a “seal” at the inlet (see “flow path”). It is noted that FIG 2x was flipped to be oriented in the same manner as the relief valve of Lee, for ease of viewing.
Therefore it would have been obvious, at the time of filing, to modify the cooperation between the relief valve and corresponding housing interior of Lee to be a cartridge-in-bore assembly such that“[wherein the relief valve device includes:] a relief tubular member, at which [a relief valve seat] is formed; [a relief valve] that is received in the relief tubular member and is [configured to contact the relief valve seat; and a relief urging member] that is received in the relief tubular member and [urges the relief valve toward the relief valve seat]”, as taught by Tepermeister, to provide an assembly which is more easily removable (via threads and the valve being contained therein).

Regarding claim 12, Tepermeister (FIG 2, section of which is flipped and annotated in FIG 2x above) further teaches “wherein the relief tubular member has a threaded part (“2nd TM” in FIG 2x) that is configured to be threadably coupled with the housing (see FIG 2).”

Regarding claim 13, Tepermeister (FIG 2, section of which is flipped and annotated in FIG 2x above) further teaches “wherein: the relief tubular member includes a first tubular member (“first TM” and 

Regarding claim 14, the combination (Lee FIG 7, Tepermeister FIG 2x) further teaches “wherein fluid tightness is maintained ([Tepermeister] via “seal”) at a connection between an end part of the relief tubular member ([Tepermeister] top end in FIG 2x; when applied to Lee, “seal” would be above 64), which is placed on a side ([Lee] top side of 31) where the discharge passage is located ([Lee] top end inlet of 31 faces discharge passage), and an inner wall of the housing ([Tepermeister] 68 radially seals between inlet and “inner wall” in FIG 2x).”

Regarding claim 15, the combination (Lee FIG 7, Tepermeister FIG 2x) further teaches “further comprising a seal member ([Tepermeister] “seal”) that has a hardness lower than a hardness of the relief tubular member ([Tepermeister] while not explicitly stated, this is understood to be true as 68 is said to be “deformable” while 60, 64 are not; therefore, 68 is seen to have a lower “hardness” than 60, 64) and a hardness of the housing ([Tepermeister] like above, this is understood to be true as 68 is said to be “deformable” while the housing is not), wherein: the seal member is placed between an end part ([Tepermeister] top end of “first TM” as oriented in FIG 2x) of the relief tubular member, which is placed on a side ([Lee] top side of 31) where the discharge passage is located ([Lee] top end inlet of 31 faces discharge passage), and an inner wall of the housing  ([Tepermeister] 68 radially seals between inlet and “inner wall” in FIG 2x); and the seal member is configured to maintain fluid tightness between the relief 

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, closest prior art Lee is silent regarding “wherein the fuel, which enters the inflow port, is enabled to flow to the suction valve device through the fuel reservoir”. Instead, incoming fluid passes through 25 to reach 29, bypassing reservoir 30.
While a modification to Lee may be physically possible, it is non-obvious and would require impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pumps similar to the application are disclosed by Munakata et al (US 20090110575), Usui et al (US 20070110603), and Inoue (US 20070286742).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753